                                                      Entered on Docket
                                                      July 27, 2021
                                                      EDWARD J. EMMONS, CLERK
                                                      U.S. BANKRUPTCY COURT
                                                      NORTHERN DISTRICT OF CALIFORNIA


  1   Gregg S. Kleiner (SBN 141311)
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335
                                                   The following constitutes the order of the Court.
                                                   Signed: July 27, 2021
      San Francisco, CA 94104
  3
      Tel. 415-672-5991
  4   Fax. 415-680-1712
      gkleiner@rinconlawllp.com
  5
      Counsel for                                     ______________________________________________
  6   FRED HJELMESET,                                 Stephen L. Johnson
                                                      U.S. Bankruptcy Judge
      Trustee in Bankruptcy
  7

  8                                   UNITED STATES BANKRUPTCY COURT
  9                                   NORTHERN DISTRICT OF CALIFORNIA
 10                                              SAN JOSE DIVISION
 11   In re                                                     Case No. 21-50028 SLJ
                                                                Chapter 7
 12                EVANDER FRANK KANE,                          Hon. Stephen L. Johnson
 13
                          Debtor.                               ORDER AUTHORIZING EMPLOYMENT
 14                                                             OF BROKER
                                                                (Intero Real Estate Services – Los Altos)
 15

 16                On the Application of Fred Hjelmeset, Trustee in Bankruptcy, and it appearing that Intero

 17   Real Estate Services – Los Altos is well qualified to act as broker for the Trustee, that employment

 18   of a broker will be in the best interests of the estate, that said broker represents no interest adverse

 19   to the estate and that notice herein is not necessary in connection with said Application,

 20                IT IS HEREBY ORDERED THAT:

 21           1.          The Trustee be, and hereby is, authorized to employ Intero Real Estate Services –

 22   Los Altos as his broker to assist in the marketing and sale of the residential real property commonly

 23   known as 2301 Richland Avenue, San Jose, California 95125 (the “Property”);

 24           2.          At the time of the noticing of the sale of the Property obtained through the use of the

 25   services of Intero Real Estate Services – Los Altos or any compromise with the Debtor, the Trustee

 26   shall disclose to creditors the commission to be paid to the listing and selling agents under the terms

 27   of sale. Under no circumstances shall the commission exceed five percent (5%) of the actual sales

 28   price;

Case: 21-50028           Doc# 188     Filed: 07/27/21     Entered: 07/27/21 09:50:01        Page 1 of 3        1
  1        3.        Alternatively, in the event that (i) the Debtor, a relative, friend or acquaintance of the

  2   Debtor purchases the estate’s interest in the Property, refinances the Property, enters into a

  3   compromise with the Trustee for the Property, or (ii) the Debtor dismisses the case or converts the

  4   case to another chapter, compensation shall be a reasonable amount as agreed to by the Trustee (and

  5   subject to notice to creditors and Court approval), which could be the greater of: (a) 2.5% of the

  6   gross purchase price paid by the Debtor after deducting his allowed homestead exemption, or (b)

  7   $15,000.

  8        4.        Notwithstanding anything in the listing agreement to the contrary, under no

  9   circumstances shall Intero Real Estate Services – Los Altos or any of its agents represent the buyer

 10   of the Property. There shall be no dual agency; and

 11        5.        All compensation to the broker shall be subject to notice to creditors and Bankruptcy

 12   Court approval.

 13                                          **END OF ORDER**
 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 21-50028     Doc# 188       Filed: 07/27/21     Entered: 07/27/21 09:50:01          Page 2 of 3        2
  1                              **COURT SERVICE LIST**
  2   NO MAIL SERVICE REQUIRED
  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 21-50028   Doc# 188   Filed: 07/27/21   Entered: 07/27/21 09:50:01   Page 3 of 3
